EXHIBIT 10.1

WOMEN FIRST HEALTHCARE, INC.

AMENDED AND RESTATED

1998 LONG-TERM INCENTIVE PLAN

(as amended and restated March 6, 2002 and June 26, 2003)

1. Introduction and Purpose.  The Plan is submitted to the Board of Directors
for adoption subject to approval by the Company’s stockholders. The Plan is
fully effective as of the date approved by the shareholders. The Plan supersedes
in its entirety all prior versions of the Women First HealthCare, Inc. 1998
Long-Term Incentive Plan.


The purpose of the Plan is to promote the interests of the Company, and its
shareholders by encouraging Key Associates to acquire stock or increase their
proprietary interest in the Company. By thus providing the opportunity to
acquire Company stock and receive incentive payments, the Company seeks to
attract and retain such Key Associates upon whose judgment, initiative, and
leadership the success of the Company largely depends.


The Plan shall be governed by, and construed in accordance with the laws of the
State of Delaware, without regard to the conflicts of law provisions thereof.


2. Definitions.   Whenever the following terms are used in this Plan, they will
have the meanings specified below unless the context clearly indicates the
contrary.


  a) “Associate” means any person who is an employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.


  b) “Board of Directors” or “Board” means the Board of Directors of the
Company, as constituted from time to time.


  c) “Change-in-Control” occurs in the following instances (1) a tender or
exchange for all or part of the Common Stock (except an offer by the Company
itself); (2) Company shareholder approval of a merger in which the shareholders
of the Company prior to such consolidation or merger own less than fifty percent
(50%) of the Company’s voting power immediately after such consolidation or
merger, excluding any consolidation or merger effected exclusively to change the
domicile of the Company; (3) Company shareholder approval of a consolidation or
sale, exchange or other disposition of all, or substantially all, of the
Company’s assets; (4) change in the composition of the Board over a two
consecutive year period so that individuals who were directors at the beginning
of that period no longer constitute a majority of the Board (unless the election
or nomination of each new director was approved by at least two-thirds of the
directors who had been directors at the beginning of the period and who were
still in office at the time of the election or nomination).


  d) “Code” means the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------

  e) “Committee” means the committee appointed to administer the Plan pursuant
to Section 4.


  f) “Company” means Women First HealthCare, Inc. a Delaware corporation.


  g) “Common Shares” or “Common Stock” means the shares of the Company’s common
stock and any class of common shares into which such common shares may hereafter
be converted.


  h) “Consultant” means any consultant or adviser if:  (i) the consultant or
adviser renders bona fide services to the Company or any Subsidiary; (ii) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(iii) the consultant or adviser is a natural person who has contracted directly
with the Company or any Subsidiary of the Company to render such services.


  i) “Dividend Equivalent” means the additional amount of Common Stock issued in
connection with an Option, as described in Section 14.


  j) “Eligible Person” means a Key Associate eligible to receive an Incentive
Award.


  k) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.


  l) “Fair Market Value” means the market price of Common Shares, determined by
the Committee as follows:


  i) If none of the provisions ii) through iv) listed below are applicable, the
Fair Market Value shall be determined by the Committee in good faith on such
basis, as it deems appropriate.


  ii) If the Common Shares were traded over-the-counter on the date in question
but were not traded on the Nasdaq system or the Nasdaq National Market System,
then the Fair Market Value shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date by the principal
automated inter-dealer quotation system on which the Common Shares are quoted
or, if the Common Shares are not quoted on any such system, by the “Pink Sheets”
published by the National Quotation Bureau, Inc.


  iii) If the Common Shares were traded over-the-counter on the date in question
and were traded on the Nasdaq system or the Nasdaq National Market System, then
the Fair Market Value shall be equal to the last-transaction price quoted for
such date by the Nasdaq system or the Nasdaq National Market System.


2



--------------------------------------------------------------------------------

  iv) If the Common Shares were traded on a stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported by the applicable composite transactions report for such date: and


  In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.


  m) “Holder” means a person, estate, trust or entity holding an Incentive
Award.


  n) “Incentive Award” means any Nonqualified Stock Option, Incentive Stock
Option, Common Stock, Restricted Stock, Stock Appreciation Right, Dividend
Equivalent, Stock Payment or Performance Award granted under the Plan.


  o) “Incentive Stock Option” means an Option as defined under Section 422 of
the Code, including an Incentive Stock Option granted pursuant to Section 8 of
the Plan.


  p) “Key Associate” shall mean (i) any individual who is an Associate, (ii) a
member of the Board of Directors, including (without limitation) an Outside
Director, or an affiliate of a member of the Board of Directors, a member of the
Board of Directors of a Subsidiary and (iv) a Consultant. Service as a member of
the Board of Directors, a member of the board of directors of a Subsidiary or as
a Consultant shall be considered employment for all purposes of the Plan.


  q) “Nonqualified Stock Option” means an Option other than an Incentive Stock
Option granted pursuant to Section 8 of the Plan.


  r) “Option” means either a Nonqualified Stock Option or Incentive Stock
Option.


  s) “Outside Director” shall mean a member of the Board of Directors who is not
an Associate.


  t) “Performance Award” means an award whose value may be linked to stock
value, or other specific performance criteria which may be set by the board of
Directors, but which is paid in cash, stock, or a combination of both.


  u) “Plan” means the Amended and Restated 1998 Long-Term Incentive Plan, which
may be amended from time to time.


  v) “Restricted Stock” means Common Stock sold or granted to an Eligible
Person, which is nontransferable and subject to substantial risk of forfeiture
until restrictions lapse.


  w) “Rule 16b-3” means that certain Rule 16b-3 under the Exchange Act, as such
rule may be amended from time to time.


  x) “Stock Appreciation Right” or “Right” means a right granted pursuant to
Section 11 of the Plan to receive a number of shares of Common Stock or, in the


3



--------------------------------------------------------------------------------

  discretion of the Committee, an amount of cash or a combination of shares and
cash, based on the increase in the fair market value or book value of the shares
subject to the right.


  y) “Stock Payment” means a payment in shares of the Common Stock to replace
all or any portion of the compensation (other than base salary) that would
otherwise become payable to a Key Associate in cash.


  z) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A Corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.


  aa) “Total and Permanent Disability” means that the Holder is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted, or can be expected to last, for a continuous period of not less than
one year.


3. Shares of Common Stock Subject to the Plan.


  a) Subject to the provisions of Sections 3(c) and 15 of the Plan, the
aggregate number of shares of Common Stock that may be issued or transferred
pursuant to Incentive Awards or covered by Stock Appreciation Rights unrelated
to Options under the Plan shall not exceed 4,949,985. No Eligible Person shall
be granted, in any calendar year, Options to purchase, or Stock Appreciation
Rights with respect to, as applicable, more than 250,000 shares of Common Stock.


  b) The shares to be delivered under the Plan will be made available, at the
discretion of the Board of Directors or the Committee, either from authorized
but unissued shares of Common Stock or from previously issued shares of Common
Stock reacquired by the Company.


  c) If Incentive Awards are forfeited or if Incentive Awards terminate for any
other reason before being exercised, then any shares of Common Stock subject to
such Incentive Awards shall again become available for award under the Plan. If
Stock Appreciation Rights are exercised, then only the number of Common Shares
(if any) actually issued in settlement of such Stock Appreciation Rights shall
reduce the number of Common Shares available under Section 3(a) and the balance
shall again become available for award under the Plan. If Restricted Stock is
cancelled or forfeited then such Restricted Stock shall again become available
for award under the Plan.


4



--------------------------------------------------------------------------------

4. Administration of the Plan.


  a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist shall consist solely of two or more
Outside Directors each of whom is both an “outside director,” within the meaning
of Section 162(m) of the Code, and a “non-employee director” within the meaning
of Rule 16b-3.


  b) Notwithstanding Section 4(a), the Board or the Committee may (i) delegate
to one or more members of the Board who are not Outside Directors the authority
to grant Incentive Awards under the Plan to eligible persons who are either (1)
not then “covered employees,” within the meaning of Section 162(m) of the Code
and are not expected to be “covered employees” at the time of recognition of
income resulting from such award or (2) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (ii) delegate to
a committee of one or more members of the Board who are not “non-employee
directors,” within the meaning of Rule 16b-3, the authority to grant Incentive
Awards under the Plan to Eligible Persons who are not then subject to Section 16
of the Exchange Act.


  c) The Committee has and may exercise such powers and authority as may be
necessary or appropriate for the Committee to carry out its functions as
described in the Plan. The Committee has authority in its discretion to
determine the Eligible Persons to whom, and the time or times at which,
Incentive Awards may be granted and the number of shares or Rights subject to
each award. Subject to the express provisions of the Plan, the Committee also
has authority to interpret the Plan, and to determine the terms and provisions
of the respective Incentive Award agreements (which need not be identical) and
to make all other determinations necessary or advisable for Plan Administration.
The Committee has authority to prescribe, amend, and rescind rules and
regulations relating to the Plan. All interpretations, determinations and
actions by the Committee will be final, conclusive, and binding upon all
parties.


  d) No member of the Board of Directors or the Committee will be liable for any
action or determination made in good faith by the Committee with respect to the
Plan or any Incentive and Performance Award under it.


5. Eligibility and Date of Grant.  The date of grant of an Incentive Award will
be the date the Committee takes the necessary action to approve the grant;
provided, however, that if the minutes or appropriate resolutions of the
Committee provide that an Incentive Award is to be granted as of a date in the
future, the date of grant will be such future date.


6. Outside Director Participation .  Outside Directors shall receive Option
grants under the Plan as described below:


  a) Upon the conclusion of each regular annual meeting of the Company’s
shareholders, each incumbent Outside Director who will continue serving as a


5



--------------------------------------------------------------------------------

  member of the Board thereafter may receive a grant of a Nonstatutory Option
for such number of Common Shares (subject to adjustment under Section 15 and
prorated for partial year service) as the Board shall determine in its sole
discretion.

        b) New Outside Directors shall receive a one-time grant of a
Nonstatutory Option for a number of Common Shares as determined in the sole
discretion of the Board. Such Option, if any, shall be granted on the date when
such Outside Director first joins the Board of Directors of the Company or the
board of directors of a Subsidiary.

        c) Total grants under this Section 6 (less forfeitures) shall not exceed
15% of the maximum number of Common Shares available for grant under Section
3(a) of the Plan (subject to adjustment under Section 15).

    7. Nonqualified Stock Options.   The Committee may approve the grant of
Nonqualified Stock Options to Eligible Persons, subject to the following terms
and conditions:

        a) The purchase price of Common Stock under each Nonqualified Stock
Option may not be less than eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the date the Nonqualified Stock Option is granted.

        b) No Nonqualified Stock Option may be exercised after ten years from
the date of grant.

        c) No fractional shares will be issued pursuant to the exercise of a
Nonqualified Stock Option nor will any cash payment be made in lieu of
fractional shares.

    8. Incentive Stock Options.  The Committee may approve the grant of
Incentive Stock Options to Eligible Persons who are Employees, subject to the
following terms and conditions.

        a) The exercise price of each share of Common Stock under an Incentive
Stock Option will be at least equal to the Fair Market Value of a share of the
Common Stock on the date of grant: provided, however, that if the Associate, at
the time an Incentive Stock Option is granted to him or her, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company (as defined in Section 424 of the Code),
then the exercise price of each share of Common Stock subject to such Incentive
Stock Option shall be at least one hundred and ten percent (110%) of the Fair
Market Value of such share of Common Stock, as determined in the manner stated
above.

        b) No Incentive Stock Option may be exercised after ten (10) years from
the date of grant: provided, however, that the Associate, at the time an
Incentive Stock Option is granted to him or her, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company (as defined in Section 424 of the Code), the Incentive
Stock Option granted shall not be exercisable after the expiration of 5 years
from the date of grant.

6



--------------------------------------------------------------------------------

        c) No fractional shares will be issued pursuant to the exercise of an
Incentive Stock Option nor will any cash payment be made in lieu of fractional
shares.

    9. Option Rules.   The purchase price under each Option may be paid in (a)
cash, (b) cash equivalents or notes acceptable to the Committee, (c) by
arrangement with a broker which is acceptable to the Committee where payment of
the Option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the Option shares to the
Company, (d) by the surrender of shares of Common Stock owned by the Holder
exercising the Option having a Fair Market Value on the date of exercise equal
to the purchase price (and which, in the case of shares of Common Stock acquired
from the Company, have been owned by the Holder for more than 6 months on the
date of surrender) or (e) in any combination of the foregoing. Each Option
granted to an Eligible Person shall be exercisable in such manner and at such
times as the Committee shall determine. The Committee may modify, accelerate the
exercisability of, extend or assume outstanding Options or may accept the
cancellation of outstanding Options (whether granted by the Company or by
another issuer) in return for the grant of new Options for the same or a
different number of shares and at the same or a different purchase price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Holder, alter or impair his or her rights or obligations under
such Option. Notwithstanding anything to the contrary, each Option shall vest at
the rate of at least 20% per year over 5 years from the date of grant. Each
Option shall provide for a period of exercise of at least 6 months in the event
of a termination of employment as a result of death or disability and at least
30 days in the case of termination other than death or disability.

    10. Restricted Stock.   The Committee may approve the grant of Restricted
Stock unrelated to Nonqualified Stock Options or Stock Appreciation Rights to
Eligible Persons, subject to the following terms and conditions:

        a) The Committee in its discretion will determine the purchase price.

        b) All shares of Restricted Stock sold or granted pursuant to the Plan
(including any shares of Restricted Stock received by the Holder as a result of
stock dividends, stock splits, or any other forms of capitalization), will be
subject to the following restrictions:

        i) The shares may not be sold, transferred, or otherwise alienated or
hypothecated until the restrictions are removed or expire.

        ii) The Committee may require the Holder to enter into an escrow
agreement providing that the certificates representing Restricted Stock sold or
granted pursuant to the Plan will remain in the physical custody of an escrow
holder until all restrictions are removed or expire.

        iii) Each certificate representing Restricted Stock sold or granted
pursuant to the Plan will bear a legend making appropriate reference to the
Restrictions imposed on the Restricted Stock.

7



--------------------------------------------------------------------------------

        iv) The Committee may impose restrictions on any shares sold pursuant to
the Plan as it may deem advisable, including without limitation, restrictions
designed to facilitate exemption from or compliance with the Securities Exchange
Act of 1934, as amended, with requirements of any stock exchange upon which such
shares or shares of the same class are then listed and with any blue sky or
other securities laws applicable to such shares; provided, however, the
restrictions imposed on any Restricted Stock must comply with California
Securities Rule 260.140.42.


        c) The restrictions imposed under subparagraph (b) above upon Restricted
Stock will lapse in accordance with a schedule or other conditions as determined
by the Committee, subject to the provisions of Section 17, subparagraph (d).

        d) Subject to the provisions of subparagraph (b) above and Section 17,
subparagraph (d), the Holder will have all rights of a shareholder with respect
to the Restricted Stock granted or sold, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

        e) Notwithstanding the provisions of subparagraph (b) above and Section
17, subparagraph (d), Restricted Stock granted or sold may be held by the
trustee of a revocable inter vivos trust (or other trust if such transfer
associated therewith does not cause income to be recognized pursuant to Section
83 of the Code and if the trust takes subject to the forfeiture provisions of
the Restricted Stock), approved by the Company, established in whole or in part
by the Holder and/or the Holder’s spouse. So long as the Holder is still an
Associate, transfer to such trust shall not violate the provisions of
subparagraph (b) above and ownership by such trust shall not invoke any right or
obligation of the Company under Section 17, subparagraph (d).

    11. Stock Appreciation Rights.   The Committee may approve the grant of
Rights related or unrelated to Options to Eligible Persons, subject to the
following terms and conditions:

        a) A Stock Appreciation Right may be granted

        i) at any time if unrelated to an Option:

        ii) either at the time of Option grant, or at any time thereafter during
the Option term if related to a Nonqualified Stock Option: or

        iii) only at the time of Option grant if related to an Incentive Stock
Option.

        b) A Stock Appreciation Right granted in connection with an Option will
entitle the Holder of the related Option, upon execution of the Stock
Appreciation Right, to surrender such Option or any portion thereof to the
extent unexercised, with respect to the number of shares as to which such Stock
Appreciation Right is exercised, and to receive payment of an amount computed
pursuant to Section 11(d). Such Option will, to the extent surrendered, then
cease to be exercisable.

8



--------------------------------------------------------------------------------

        c) Subject to Section 11(g), a Stock Appreciation Right granted in
connection with an Option hereunder will be exercisable at such time or times as
the Committee in its discretion may determine, and only to the extent that a
related Option is exercisable, and will not be transferable except to the extent
that such related Option is exercisable.

        d) Upon the exercise of a Stock Appreciation Right related to an Option,
the Holder will be entitled to receive payment of an amount determined by
multiplying:

        i) The difference obtained by subtracting the purchase price of a share
of Common Stock specified in the related Option from the Fair Market Value of a
share of Common Stock on the date of exercise of such Stock Appreciation Right,
by

        ii) The number of shares as to which such Stock Appreciation Right has
been exercised.

        e) The Committee may grant Stock Appreciation Rights unrelated to
Options to Eligible Persons that will be exercisable at such times as the
Committee shall determine. Section 11(d) shall be used to determine the amount
payable at exercise under such Stock Appreciation Right if Fair Market Value is
used, except that Fair Market Value shall not be used if the Committee specifies
in the grant of the Right that book value or other measure as deemed appropriate
by the Committee is to be used, and the initial share value specified in the
award shall be used in lieu of “price of a Common Stock specified in the related
Option,” as provided in Section 11(d).

        f) Payment of the amount determined under Section 11(d) or (c) may be
made solely in whole shares of Common Stock in a number determined at their Fair
Market Value on the date of exercise of the Stock Appreciation Right or
alternatively at the sole discretion of the Committee, solely in cash or in a
combination of cash and shares as the Committee deems advisable. If the
Committee decides to make full payment in shares of Common Stock, and the amount
payable results in a fractional share, payment for the fractional share will be
made in cash.

        g) The Committee shall, at the time a Stock Appreciation Right is
granted, impose such conditions on the exercise of the Stock Appreciation Right
as may be required to satisfy the requirements of Rule 16b-3 under the
Securities Exchange Act of 1934 (or any other comparable provisions in effect at
the time or times in question). In addition, a Stock Appreciation Right granted
under the Plan may provide that it will be exercisable only in the event of a
Change-in-Control.

    12. Performance Awards.   The Committee may approve Performance Awards to
Eligible Persons. Such awards may be based on Common Stock performance over a
period determined in advance by the Committee or any other measures as
determined appropriate by the Committee. Payment will be in cash unless replaced
by a Stock Payment in full or in part as determined by the Committee.

9



--------------------------------------------------------------------------------

    13. Stock Payment.   The Committee may approve Stock Payments of Common
Stock to Eligible Persons for all or any portion of the compensation (other than
base salary) that would otherwise become payable to an employee in cash.

    14. Dividend Equivalents.   A Holder may also be granted at no additional
cost “Dividend Equivalents” based on the dividends declared on the Common Stock
on record dates during the period between the date an Option is granted and the
date such Option is exercised, or such other equivalent period, as determined by
the Committee. Such Dividend Equivalents shall be converted to additional shares
or cash by such formula as may be determined by the Committee.

    Dividend Equivalents shall be computed, as of each dividend record date,
both with respect to the number of shares under the Option and with respect to
the number of Dividend Equivalent shares previously earned by the Holder (or his
or her successor in interest) and not issued during the period prior to the
dividend record date.

    15. Adjustment Provisions.

        a) Subject to Section 15(b), if the outstanding shares of Common Stock
are increased, decreased, or exchanged for a different number or kind of shares
or other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the property of the Company, reorganization, recapitalization, reclassification,
stock dividend stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
proportionate adjustment shall be made in (i) the maximum number and kind of
shares provided in Section 3 of the Plan, (ii) the number and kind of shares or
other securities subject to the then outstanding Incentive Awards, and (iii) the
price for each share or other unit of any other securities subject to the then
outstanding Incentive Awards without change in the aggregate purchase price or
value as to which Incentive Awards remain exercisable or subject to
restrictions.

        b) In addition, upon a Change-in-Control all Options, Stock Appreciation
Rights, and Performance Awards then outstanding under the Plan will be fully
vested and exercisable and all restrictions on Restricted Stock will immediately
cease. The Committee or any agreement of merger or reorganization may offer the
Holder the right to exchange such vested Incentive Awards for fully vested and
equivalent value awards under a successor plan.

    16. General Provisions.

        a) With respect to any shares of Common Stock issued or transferred
under any provision of the Plan such shares may be issued or transferred subject
to such conditions, in addition to those specifically provided in the Plan, as
the Committee may direct; provided that any such conditions must comply with
California Corporate Securities Rules 260.140.41 and 260.140.42.

10



--------------------------------------------------------------------------------

        b) Nothing in the Plan or in any instrument executed pursuant to the
Plan will confer upon any Holder any right to continue in the employ of the
Company or any of its Subsidiaries or affect the right of the Company to
terminate the employment of any Holder at any time and for any reason.

        c) No shares of Common Stock will be issued or transferred pursuant to
an Incentive Award unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules, and regulations and by any
regulatory agencies having jurisdiction, and by any stock exchanges upon which
the Common Stock may be listed, have been fully met. As a condition precedent to
the issue of shares pursuant to the grant or exercise of an Incentive Award, the
Company may require the Holder to take any reasonable action to meet such
requirements.

        d) No Holder (individually or as a member of a group) and no beneficiary
or other person claiming under or through such Holder will have any right,
title, or interest in or to any shares of Common Stock allocated or reserved
under the plan or subject to any Incentive Award except as to such shares of
Common Stock, if any, that have been issued or transferred to such Holder.

        e) The Company may make such provisions, as it deems appropriate to
withhold any taxes, which it determines it is required to withhold in connection
with any Incentive or Performance Award.

        f) No Incentive Award and no right under the Plan contingent or
otherwise, will be assignable or subject to any encumbrance, pledge (other than
a pledge to secure a loan from the Company), or charge of any nature except
that, under such rules and regulations as the Company may establish pursuant to
the terms of the Plan, a beneficiary may be designated with respect to an
Incentive Award in the event of death of a Holder of such Incentive Award. If
such beneficiary is the executor or administrator of the estate of the Holder of
such Incentive Award, any rights with respect to such Incentive Award may be
transferred to the person or persons or entity (including a trust) entitled
thereto under the will of the Holder of such Incentive Award or, in the case of
intestacy, under the laws relating to intestacy. Except as determined by the
Committee, no Incentive Award shall be transferable by any Eligible Person other
than by will of the laws of descent and distribution or pursuant to a qualified
domestic relations order. In considering transferability of an Incentive Award,
the Committee may also consider the registration limitation of SEC Form S-8 and
on that basis may in its discretion determine whether to prohibit
transferability, permit alternative registration of the Incentive Award, treat
the Incentive Award as SEC Rule 144 “restricted stock,” or take such other
measures as the Committee deems appropriate.

        g) The Committee may permit a Holder to satisfy all or part of his or
her withholding or income tax obligations by having the Company withhold a
portion of any Common Stock that otherwise would be issued to him having a value
equal to the statutory minimum amount required to be withheld, or by
surrendering all


11



--------------------------------------------------------------------------------

      or a portion of any Common Stock that he or she previously acquired (and
which, in the case of shares of Common Stock acquired from the Company, have
been owned by the Holder for more than 6 months on the date of surrender). Such
Common Stock shall be valued at its Fair Market Value on the date when taxes
otherwise would be withheld in cash. Any payment of taxes by assigning Common
Stock to the Company may be subject to restrictions, including any restrictions
required by rules of the Securities and Exchange Commission.

        h) All Incentive Awards, to the extent then outstanding, shall become
100% vested in the event of death or total and permanent disability.

    17. Amendment and Termination.

        a) The Board of Directors may, in its discretion, amend, suspend, or
terminate the Plan at any time. An amendment of the Plan shall be subject to the
approval of the Company’s shareholders to the extent it affects the application
of the accelerated vesting provisions herein, Section 15, or to the extent
required by applicable laws, regulations and or rules.

        b) The Committee may, with the consent of a Holder, make such
modifications in the terms and conditions of the Incentive Award as it deems
advisable or cancel the Incentive Award (with or without consideration) with the
consent of the Holder.

        c) No amendment, suspension, or termination of the Plan will, without
the consent of the Holder, alter, terminate, impair, or adversely affect any
right or obligation under any Incentive Award previously granted under the Plan.

        d) In the event a Holder of Restricted Stock ceases to be a Key
Associate all such Holder’s Restricted Stock which remains subject to
substantial risk of forfeiture at the time his or her employment terminates will
be repurchased by the Company at the original price at which such Restricted
Stock had been purchased unless the Committee determines otherwise.

        e) In the event a Holder of a Performance Award ceases to be a Key
Associate, all such Holder’s Performance Awards will terminate except in the
case of retirement, death, or Total and Permanent Disability. The Committee, in
its discretion, may authorize full or partial payment of Performance Awards in
all cases involving retirement, death, or permanent and total disability.

        f) The Committee may in its sole discretion determine, with respect to
an Incentive Award that any Holder who is on unpaid leave of absence for any
reason will be considered as still in the employ of the Company, provided that
rights to such Incentive Award during an unpaid leave of absence will be limited
to the extent to which such right was earned or vested at the commencement of
such leave of absence.

12



--------------------------------------------------------------------------------

    18. Effective Date of Plan and Duration of Plan.   This Plan will become
effective upon approval by the shareholders of the Company within twelve (12)
months following the date of its adoption by the Board of Directors. Unless
previously terminated by the Board of Directors, the Plan will terminate ten
(10) years after its approval by the shareholders of the Company.


13